DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: December 27, 2021.
Claims 1-4 are currently pending.  Claims 1 and 2 have been amended.  No claims have been canceled or are new.

Specification
The specification has been amended with a new title, filed on December 27, 2021.  This amendment has been entered and the objection to the 

Response to Arguments
Applicant’s arguments, see REMARKS pages 5-8, with respect to claims 1-4 for being provisionally rejected on the ground of nonstatutory double patenting have been fully considered and are persuasive.  The rejection of claims 1-4 has been withdrawn. 
Applicant’s arguments, see REMARKS pages 5-8, with respect to the rejection of claim 1 under 35 USC §102(a)(1) have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 1 line 9 on page 3:
“wherein the plurality of magnetic sensors each comprise a plate-shaped detection portion…”
Claim 1 lines 11-14 on page 3:
“… member and connection terminals extending out of the plate-shaped detection portion along a length direction of the plate-shaped detection portion, and the plurality of magnetic sensors are arranged such that the plated-shaped detection portions are aligned in a plate thickness direction that is orthogonal to the length direction,”
Claim 3 line 4 on page 4:
“…configured such that a portion facing the fore-end portions of the plated-shaped detection portions…”
Claim 4 lines 2-3 on page 4:
“wherein the sensor unit comprises two of the plurality of magnetic sensors that are arranged such that the plate-shaped detection portions are aligned in the plate thickness direction.”

(Examiner’s Note: The amendment to claims 1, 3 and 4 above are to amend the claim limitations to have uniform naming throughout the claims)

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 5-8) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the magnetic sensors each comprise a plate-shaped detection portion comprising a magnetic detection element to detect a magnetic field from the detection target member and connection 
	Claims 2-4 are allowed for depending on claim 1.

The closest references are found based on the updated search:
a)  Fukuoka et al. discloses “Moving body detecting apparatus” (see 2007/0035293)
b)  Freidrich et al. discloses “Magnetic field sensor arrangements and associated methods” (see 2014/0176126)
c)  Ausserlechner discloses “Integrated circuit including sensor having injection molded magnetic material” (see 2009/0140725)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-4 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867